DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 04/09/2021.
	Claims 1-11 are pending in this application.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 07/31/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification



Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1, 4, 5, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EDA et al. (US 2015/0115388)
	Regarding claim 1, EDA discloses an imaging element comprising: 
	a substrate 4 (see fig. 7); 
	a first photoelectric conversion region 40 provided on the substrate 4; 
	a second photoelectric conversion region 40 provided on the substrate and adjacent to the first photoelectric conversion region; 
	a trench 6 (figs. 5) provided on the substrate and between the first photoelectric conversion region and the second photoelectric conversion region; 

	a second impurity region 34 including a second impurity (p-type) provided on the substrate and between the first photoelectric conversion region 40 or the second photoelectric conversion region 40 and the first impurity region 50.

	Regarding claim 4, EDA discloses the imaging element according to claim 1, wherein the second impurity is boron.  See p0ara. 0037.

	Regarding claim 5, EDA discloses the imaging element according to claim 1, wherein the trench 6 is one of a trench provided on a front surface side of the substrate, a trench provided on a back surface side of the substrate, or a trench provided through the substrate.  See figs. 5A-C.

	Regarding claim 9, EDA discloses the imaging element according to claim 1, wherein a plurality of the first impurity regions 50 and the second impurity regions 34 is provided between the first photoelectric conversion region 40 or the second photoelectric conversion region 40 and the trench 6.  See fig. 7.

	Regarding claim 10, EDA discloses an imaging element comprising: 
	a substrate 4 (see fig. 7); 
	a first photoelectric conversion region 40 provided on the substrate; 

	a trench 6 (see figs. 5) provided on the substrate and between the first photoelectric conversion region and the second photoelectric conversion region; 
	a first conductivity-type semiconductor region 50 by a first impurity provided on the substrate and on a sidewall of the trench; and 
	a second conductivity-type semiconductor region 34 by a second impurity provided on the substrate and between the first photoelectric conversion region 40 or the second photoelectric conversion region 40 and the first conductivity-type semiconductor region 50.

	Regarding claim 11, EDA discloses an electronic device in which an imaging element is mounted, the imaging element comprising: 
	a substrate 4 (fig. 7); 
	a first photoelectric conversion region 40 provided on the substrate; 
	a second photoelectric conversion region 40 provided on the substrate and adjacent to the first photoelectric conversion region; 66 SP371270W000 
	a trench 6 (figs. 5) provided on the substrate and between the first photoelectric conversion region and the second photoelectric conversion region; 
	a first impurity region 50 including a first impurity provided on the substrate and on a sidewall of the trench; and 
.

7.	Claims 1, 5, 6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ukigaya et al. (US 2017/0287955)
	Regarding claim 1, Ukigaya discloses an imaging element comprising: 
	a substrate 400 (see fig. 1A); 
	a first photoelectric conversion region 40 provided on the substrate; 
	a second photoelectric conversion region 40 provided on the substrate and adjacent to the first photoelectric conversion region; 
	a trench (in which isolation region 20 is formed) provided on the substrate and between the first photoelectric conversion region 40 and the second photoelectric conversion region 40; 
	a first impurity region 60 including a first impurity (P type, para. 0019) provided on the substrate and on a sidewall of the trench; and 
	a second impurity region 30 including a second impurity provided on the substrate and between the first photoelectric conversion region 40 or the second photoelectric conversion region 40 and the first impurity region 60.

	Regarding claim 5, Ukigaya discloses the imaging element according to claim 1, wherein the trench is one of a trench provided on a front surface side of the substrate, a 

	Regarding claim 6, Ukiyaya discloses the imaging element according to claim 1, further comprising: an impurity region 70 having one end in contact with the first impurity region 60 and the other end in contact with wiring 80, wherein an impurity concentration on a side of the first impurity region differs between the side of the first impurity region and a side of the wiring.  See fig. 1A.

	Regarding claim 9, Ukigaya discloses the imaging element according to claim 1, wherein a plurality of the first impurity regions 60 and the second impurity regions 30 is provided between the first photoelectric conversion region 40 or the second photoelectric conversion region 40 and the trench.  See fig. 1A.

	Regarding claim 10, Ukigaya discloses an imaging element comprising: 
	a substrate 400 (see fig. 1A); 
	a first photoelectric conversion region 40 provided on the substrate; 
	a second photoelectric conversion region 40 provided on the substrate and adjacent to the first photoelectric conversion region; 
	a trench (in which isolation region 20 is formed) provided on the substrate and between the first photoelectric conversion region and the second photoelectric conversion region; 

	a second conductivity-type semiconductor region 50 by a second impurity provided on the substrate and between the first photoelectric conversion region 40 or the second photoelectric conversion region 40 and the first conductivity-type semiconductor region 60.
  
	Regarding claim 11, Ukigaya discloses an electronic device in which an imaging element is mounted, the imaging element comprising: 
	a substrate 400 (fgi. 1A); 
	a first photoelectric conversion region 40 provided on the substrate; 
	a second photoelectric conversion region 40 provided on the substrate and adjacent to the first photoelectric conversion region; 66 
	SP371270W000a trench (in which isolation region 20 is formed) provided on the substrate and between the first photoelectric conversion region and the second photoelectric conversion region; 
	a first impurity region 60 including a first impurity provided on the substrate and on a sidewall of the trench; and 
	a second impurity region 30 including a second impurity provided on the substrate and between the first photoelectric conversion region 40 or the second photoelectric conversion region 40 and the first impurity region 60.

8.	Claims 1, 2, 5, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara (US 8,462,249)
	Regarding claim 1, Shinohara discloses an imaging element comprising: 
	a substrate 32 (see fig. 15); 
	a first photoelectric conversion region PDa provided on the substrate; 
	a second photoelectric conversion region PDb provided on the substrate and adjacent to the first photoelectric conversion region; 
	a trench 44 (fig. 11B) provided on the substrate and between the first photoelectric conversion region and the second photoelectric conversion region; 
	a first impurity region 45 including a first impurity (p-type) provided on the substrate and on a sidewall of the trench; and 
	a second impurity region 34a and/or 34b including a second impurity (n-type) provided on the substrate and between the first photoelectric conversion region PDa or the second photoelectric conversion region PDb and the first impurity region 45.  

	Regarding claim 2, Shinohara discloses the imaging element according to claim 1, wherein the first impurity is an n-type impurity and the second impurity is a p-type impurity, or the first impurity 45 is a p-type impurity and the second impurity 34a/34b is an n-type impurity, with respect to the substrate.  See fig. 15.

	Regarding claim 5, Shinohara discloses the imaging element according to claim 1, wherein the trench is one of a trench provided on a front surface side of the 

	Regarding claim 7, Shinohara discloses the imaging element according to claim 1, wherein a conductor 43 in the trench is connected with wiring 47/48 in a wiring layer.  See fig. 15.

	Regarding claim 9, Shinohara discloses the imaging element according to claim 1, wherein a plurality of the first impurity regions and the second impurity regions is provided between the first photoelectric conversion region or the second photoelectric conversion region and the trench.  See fig. 15.

	Regarding claim 10, Shinohara discloses an imaging element comprising: 
	a substrate 32 (see fig. 15); 
	a first photoelectric conversion region PDa provided on the substrate; 
	a second photoelectric conversion region PDb provided on the substrate and adjacent to the first photoelectric conversion region; 
	a trench 44 (fig. 11B) provided on the substrate and between the first photoelectric conversion region and the second photoelectric conversion region; 
	a first conductivity-type semiconductor region 45 by a first impurity (p-type) provided on the substrate and on a sidewall of the trench; and 	
	a second conductivity-type semiconductor region 34a/34b by a second impurity provided on the substrate and between the first photoelectric conversion region or the 

	Regarding claim 11, Shinohara discloses an electronic device in which an imaging element is mounted, the imaging element comprising: 
	a substrate (fig. 15); 
	a first photoelectric conversion region PDa provided on the substrate; 
	a second photoelectric conversion region PDb provided on the substrate and adjacent to the first photoelectric conversion region; 66 SP371270W000 
	a trench 44 (fig. 11B) provided on the substrate and between the first photoelectric conversion region and the second photoelectric conversion region; 
	a first impurity region 45 including a first impurity (p-type) provided on the substrate and on a sidewall of the trench; and 
	a second impurity region 34a/34b including a second impurity provided on the substrate and between the first photoelectric conversion region or the second photoelectric conversion region and the first impurity region.

Claim Rejections - 35 U.S.C. § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


10.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (US 8,462,249)
	Regarding claims 3, and 4, Shinohara discloses the imaging element according to claim 1, comprising all claimed limitations, as discussed above, except for wherein the first impurity is arsenic or phosphorus, and/or wherein the second impurity is boron.  
	However, it would have been obvious to one of ordinary skills in the art at the time the invention was made that this is just a matter of selecting suitable materials for implanting/doping into the layers 45 and/or 34a/b, and it would involve only routine skills in the art.  It would have been obvious and well known to one of ordinary skills in the art at the time the invention was made that arsenic, phosphorus, and/or boron are common materials for implanting/doping into a semiconductor layer.  It would have been obvious that selecting a well known and suitable material for a certain application is within the level of ordinary skills in the art.

Allowable Subject Matter

11.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed imaging element according to claim 1 (in addition to the other limitations in the claim):


Conclusion

12.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        March 12, 2022